Townsend, 'J.
(After stating the foregoing facts.) The decisions of this State are uniform that, where an appeal is based on the ground that there is not sufficient competent evidence in the record to warrant the directors in making the award complained of, this court will look to the record to see whether the award is supported by any competent evidence, and, when so supported, the order must be affirmed. Code, § 114-710; Sears, Roebuck & Co. v. Griggs, 48 Ga. App. 585 (5) (173 S. E. 194); Maryland Casualty Co. v. Brown, 48 Ga. App. 822 (1) (173 S. E. 925); Johnson v. American Mutual Liability Insurance Co., 50 Ga. App. 54 (176 S. E. 907). There is in this record competent opinion evidence which, if believed by the board, would authorize a finding that the injury complained of did not grow out of an accident of April, 1950, as contended by the claimant, and there is no evidence as to any other accident which acted as a precipitating cause of the disability. Consequently, the award denying compensation was based. on some competent evidence. This being so, the order of the full board, affirming the award of the *576single director, was authorized, and it was error to reverse such award on the ground that a finding in favor of the claimant was demanded.

Judgment reversed.


Gardner, P. J., and Carlisle, J., concur.